Title: [Diary entry: 15 September 1784]
From: Washington, George
To: 

15th. This being the day appointed for the Sale of my moiety of the Co-partnership stock—Many People were gathered (more out of curiosity I believe than from other motives) but no great Sale made. My Mill I could obtain no bid for, altho I offered an exemption from the payment of Rent 15 Months. The Plantation on which Mr. Simpson lives rented well—Viz. for 500 Bushels of Wheat payable at any place with in the County that I, or my Agent should direct. The little chance of getting a good offer in money, for Rent, induced me to set it up to be bid for in Wheat. Not meeting with any person who could give me a satisfactory acct. of the Navigation of the Cheat River (tho’ they generally agreed it was difficult where it passed thro’ the Laurel Hill) nor any acct. of the distance & kind of Country between that, or the Main branch of the Monongahela and the Waters of Potomack—nor of the Country between the little Kanhawa and the Waters of Monongahela tho’ all agreed none of the former came near ten Miles Creek as had been confidently asserted; I gave up the intention of returning home that way—resolving after settling matters with those Persons who had seated my Lands on Millers run, to return by the way I came; or by what is commonly called the Turkey foot Road. 